U.S. SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILINGSEC File Number: 333-148546 ¨ Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form 10-D¨ Form N-SAR¨ Form N-CSR For period ended: March 31, 2016¨ Transition Report on Form 10-K¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K¨ Transition Report on Form 10-Q¨ Transition Report on Form N-SARFor the Transition Period Ended: N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.PART I - REGISTRANT INFORMATION HEMCARE HEALTH SERVICES, INC.Full Name of Registrant:4830 W. Kennedy Blvd., Suite 600Address of Principal Executive OfficeTampa, FL 33609City, State and Zip CodePART II - RULES 12b-25 (b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached, if applicable.PART III - NARRATIVEThe Company is unable to file its annual report on Form 10-Q for the period ended March 31, 2016 within the prescribed time period due to its difficulty in completing and obtaining required financial and other information without unreasonable effort and expense. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification James Cao(844)443-6227(Name)(Area Code)(Telephone Number)(2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).xYes ¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes xNoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2HEMCARE HEALTH SERVICES, INC.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 16, 2016By:/s/ James CaoName:James CaoTitle: President and Chief Executive Officer3
